Citation Nr: 1040730	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  09-07 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for erectile dysfunction, 
including as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has been diagnosed as having erectile dysfunction.  
He claims that his erectile dysfunction is caused by his service-
connected diabetes mellitus.  

In September 2008, the Veteran was afforded a VA examination and 
diagnosed as having erectile dysfunction.  It was noted that the 
Veteran's diabetes was diagnosed between 1988 and 1989 and that 
he began having trouble with erectile dysfunction in 1986.  The 
examiner opined that the Veteran's erectile dysfunction was less 
likely than not secondary to diabetes as it preceded the diabetes 
diagnosis.  The examiner, however, did not address whether the 
service-connected diabetes mellitus aggravated the Veteran's 
erectile dysfunction.  

Secondary service connection shall be awarded when a disability 
"is proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a) (2010).  Also, any 
increase in severity of a nonservice-connected disease or injury 
that is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  38 
C.F.R. § 3.310; Libertine v. Brown, 9 Vet. App. 521, 522 (1996); 
see also Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

On remand, the Veteran should be afforded another VA examination 
to determine the etiology of the Veteran's erectile dysfunction 
and obtain a medical opinion as to whether the service-connected 
diabetes mellitus caused or resulted in any increase in severity 
of the Veteran's erectile dysfunction.  See 38 C.F.R. § 3.159 
(c)(4); 38 U.S.C.A. § 5103A(d) (West 2002). Barr v. Nicholson, 21 
Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination to determine the current 
nature and likely etiology of the Veteran's 
erectile dysfunction.  The claims file 
must be made available to the examiner 
for review prior to the examination.  
All necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report. 

Based on the examination and review of the 
record, the examiner is requested to answer 
the following questions:  

(a)  Is it at least as likely as not (50 
percent or higher degree of probability) 
that the Veteran's current erectile 
dysfunction is related to his active 
military service?    

(b)  If the answer is no, is it at least 
as likely as not (50 percent or higher 
degree of probability) that the current 
erectile dysfunction was caused by the 
service-connected diabetes mellitus?  

(c)  If the answer is no, is it at least 
as likely as not (50 percent or higher 
degree of probability) that the Veteran's 
service-connected diabetes mellitus 
aggravated his erectile dysfunction?  

The physician is advised that aggravation 
is defined for legal purposes as a chronic 
worsening of the underlying condition 
versus a temporary flare-up of symptoms, 
beyond its natural progression.  If 
aggravation is present, the physician 
should indicate, to the extent possible, 
the approximate level of severity of the 
erectile dysfunction (i.e., a baseline) 
before the onset of the aggravation. 

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

2.  Readjudicate the Veteran's claim on 
appeal, with application of all appropriate 
laws and regulations and consideration of 
any additional information obtained.  If the 
decision with respect to the claim remains 
adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


